DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending with claims 15-20 being withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/05/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 13-14 do not further limit the scope of the accessory of independent claim 1. The Applicant is narrowing the medical device which is not positively claimed as part of the accessory. The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. US Patent 5,309,910 (hereinafter Edwards) in view of Kordis et al. US Patent 5,647,870 (hereinafter Kordis).
Regarding claim 1, Edwards discloses an accessory for a medical device (Figures 12 and 27), the accessory comprising: a first annular element having a central aperture (74); a plurality of wires coupled to an outer surface of the first annular element (76 as per Figures 12 and 27); and a second annular element having a central aperture (72), but is vague on the wires passing through the central aperture. Element 72 includes a secondary element interior to its outermost surface (80), that may simply be set of walls creating a passageway as part of a central aperture for guidance or could be eyelets (separate holes from the central aperture) for the wires to pass through.
As such, Kordis teaches a basket catheter that includes wires (22) that pass through an aperture in a first annular element (48) then through a central aperture of a second annular element (64). It would have been obvious to the skilled artisan before the effective filing date to utilize the wire and annular element configuration as taught by Kordis in lieu of the annular element of Edwards as predictable results would have ensued (simple substitution of one known part for another where both performs the same general function of keeping the wires aligned).
Regarding claim 2, Edwards discloses the second annular element as mentioned above further comprising an elongate wire conduit (118) coupled to the second annular element (72, where “coupled” is broad and is being considered transitively coupled to meet the language), but due to the design of Edwards there are two sets of wires utilizes to transmit the electrical signals from the electrodes 22 to the processor as 92 allows some preprocessing.
Kordis teaches the same set of wires (92) that passes through the central aperture of the second annular element (64) and into the elongate wire conduit (108 of Figure 42). It would have been obvious to the skilled artisan before the effective filing date to utilize the single wire design as taught by Kordis in lieu of the present teaching of Edwards as predictable results would have ensued (performing all the processing remotely allowing for a thinner catheter).
Regarding claim 3, Edwards is silent on the claimed configuration. Kordis teaches that the elongate wire conduit includes a proximal end and a distal end (108), the distal end being coupled to the second annular element (Figure 42 conduit 108 and annular element 64) and the proximal end being coupled to an electrical connector (element 150, see Figure 1B, again “coupled” to is a broad term). It would have been obvious to the skilled artisan before the effective filing date to utilize the single wire design as taught by Kordis in lieu of the present teaching of Edwards as predictable results would have ensued (performing all the processing remotely allowing for a thinner catheter).
Regarding claim 4, Edwards discloses that electrical connector is configured to be in electrical communication with a control unit (element 14). Kordis also teaches this at element 154.
Regarding claim 6, Edwards discloses that at least one of the plurality of wires includes at least one of a temperature sensor and a mapping electrode (22).
Regarding claim 9, Edwards discloses that at least one of the plurality of wires further includes a reference electrode (electrodes 22 is fully capable of performing either mode, reference, mapping, or ablating).
Regarding claim 11, Edwards discloses that the first annular element is configured to be coupled to an outer surface of a distal portion of a medical device delivery sheath (during deployment there is a point in time when the annular element 74 is fully capable of contacting the distalmost end of the sheath 62 as in Figure 26).
Regarding claim 12, Edwards discloses that the second annular element and at least a portion of each wire are configured to be disposed within a lumen of the medical device delivery sheath (Figure 26 and column 6 lines 44-48, where the entire distal end assembly is configured to be placed within a sheath).
Regarding claim 13, Edwards discloses that the second annular element includes a proximal face, the proximal face of the second annular element being configured to be engageable with a distal tip of the medical device (during deployment there is a point in time when the annular element 74 is fully capable of contacting the distalmost end of the sheath 62 as in Figure 26).
Regarding claim 14, Edwards discloses the structure of the accessory (above), and given that the balloon itself is not positively claimed as part of the device the accessory as mentioned above need only be fully capable of being able to have the wires pass over a balloon, which they are. Balloons are used to expand splines in cases such as Qin US 2011/0190759 and Swanson US 2003/0236455 at Figure 12A (used as evidentiary references, not relied upon for the rejection itself). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Kordis and in further view of Nabutovsky et al. US Publication 2014/0276742 (hereinafter Nabutovsky).
Regarding claim 5, Edwards is silent on the additional sensors. Nabutovsky teaches a balloon catheter that includes additional sensors such as pressure sensor (26) which can be mounted on the wires ([0043]). It would have been obvious to the skilled artisan before the effective filing date to utilize the pressure sensor as taught by Nabutovsky with the device of Edwards in order to allow pressure sensing during mapping.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Kordis and in further view of Tu et al. US Patent 6,016,437 (hereinafter Tu). 
Regarding claim 7, Edwards discloses at least one of the plurality of wires includes a mapping electrode (22), and shows the electrode having an overall round shape is not inherently rounded. For mapping and ablating electrodes that contact tissue having rounded surfaces to prevent unnecessary damage to tissue is extremely desirable. Given that, Tu teaches a mapping catheter that includes electrodes with a rounded surface (10 as per Figures 1-4). Therefore, it would have been obvious to the skilled artisan before the effective filing date to round the electrodes as taught by Tu with the electrodes of Edwards in order to prevent the device from catching on tissue during deployment to the targeted tissue or in the alternate preventing damage to tissue unnecessarily.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Kordis and in further view of Benscotter et al. US Publication 2014/0052120 (hereinafter Benscotter). 
Regarding claim 8, Edwards discloses the mapping electrodes on the wires (elements 22), but is silent on the protuberances. Benscoter teaches a catheter that includes a mapping electrode (element 30, see Figure 10H), the mapping electrode having at least one protuberance that enhances contact of the mapping electrode with myocardial tissue (elements 70 at Figure 10H and [0059]). It would have been obvious to the skilled artisan before the effective filing date to utilize the protuberances as taught by Benscotter with the device of Edwards in order to aid in contacting tissue by increasing overall contact  surface area without increasing the base of the electrode.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Kordis and in further view of Willard et al. US Publication 2014/0025069 (hereinafter Willard).
Regarding claim 10, Edwards discloses that each of the plurality of wires includes at least one mapping electrode (elements 22), but is silent on the temperature sensor. Willard teaches the use of such a temperature sensor to be located near each of the electrodes (electrodes 112, 114 and temperature sensors as described in [0066]). It would have been obvious to the skilled artisan before the effective filing date to utilize the temperature sensor as taught by Willard with the device of Edwards in order to monitoring either electrode or tissue temperature during ablation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 10-12, 15, 17, and 18 of U.S. Patent No. 9,943,352. Although the claims at issue are not identical, they are not patentably distinct from each other because they include the same physical components (first/second annular elements, wires as configured, with mapping electrodes, reference electrodes and configured to be combinable as claimed to a medical device including a sheath and balloon of a balloon catheter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794